In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-18-00240-CV


                           IN THE INTEREST OF J.R., A CHILD

                           On Appeal from the 237th District Court
                                   Lubbock County, Texas
                Trial Court No. 2017-525,444, Honorable Les Hatch, Presiding

                                       June 28, 2018

                    ORDER OF ABATEMENT AND REMAND
                   Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

       Appellant, A.D., appeals from the trial court’s order of termination after de novo

review. The order of termination was signed by the trial court but does not show the date

of signing. Without this date, we are unable to determine whether appellant’s notice of

appeal was timely filed. See TEX. R. CIV. P. 306a(2); TEX. R. APP. P. 26.1(b).

       Accordingly, we now abate this appeal and remand the cause to the trial court for

entry of a judgment nunc pro tunc reflecting the date the trial court signed the order of

termination. The trial court shall cause the judgment nunc pro tunc to be included in a

supplemental clerk’s record and cause that supplemental record to be filed with the clerk

of this court no later than July 9, 2018.

       It is so ordered.

                                                          Per Curiam